DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/19/2022, the following represents the changes from the previous claims: Claims 16, 17, 23-25, 31, and 32 were amended and claims 33-37 are new. Claims 16-19, 23-26, and 28-37 are presented for examination.

Claim Objections
2.	Claims 1, 25 and 33 are objected to because of the following informalities:  “fasten to the substrate to the frame” in claim 1 line 10 and in claim 33 line 7 should be replaced with “fasten the substrate to the frame”, the word “is” should be inserted following the word “substrate” in claim 25 line 4, and the word “the” immediately following the word “between” in claim 25 line 4 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4. 	Claims 23 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 23 recites the limitation "the substrate is fixed between the first part and the second part completely surrounding the container" in lines 1-3. It is unclear if the substrate is fixed between the first part and the second part and the substrate completely surrounds the container, or if the substrate is fixed between the first part and the second part and the first and second part completely surround the container.
	b. Claim 25 recites the limitation “a second part forms a tongue” in line 2. It is unclear if it is the same “a second part” recited previously in claim 16 that forms a tongue, or if it is an additional second part that forms a tongue.
	

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 16, 17, 23, 24, 26, 28, and 33-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lossl et al. (US Patent Publication 2018/0317400) in view of Kantola (US Patent Publication 2014/0115960).
a. Regarding claim 16, Lossl teaches a climatically sealed climate cell for cultivating plants in indoor spaces [All joints of the device are water-tight and/or air-tight and/or splash-proof. Fresh air may only be intaken via the climate control device [0060]], comprising a plurality of containers 6 disposed one above the other in at least two tiers inside the climate cell 5 [at least two cultivating units are arranged in the device [0056]; FIG. 1], wherein each container comprises an accommodation area with a substrate 16 disposed in the manner of a sheet [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]] to accommodate plants and/or to accommodate seeds, each container comprises a frame which surrounds the perimeter of the accommodation area [a frame and/or in a panel which preferably are slidably arranged in the device and having corresponding recesses [0018]], the substrate is configured as a film and/or mat and/or membrane 16 [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]; a mat on which seeds (2) are arranged [0008]], a first side of the substrate 16 lies on a liquid nutrient solution [nutrient content in the water/nutrient solution [0061]], the plant and/or the seed 2 lies on a second side of the substrate 16 facing away from the liquid nutrient solution, and no liquid nutrient solution and no water are disposed on the second side [a watering trough (8), above which the sowing mats (16) are arranged [0021]].
Lossl does not specifically teach the frame is configured to temporarily or permanently fasten the substrate to the frame, wherein the substrate is fixed between a first part of the frame and a second part of the frame at an elevated position compared with the accommodation area. Kantola teaches frame 1 is configured to temporarily or permanently fasten substrate 11 to frame 1 [the side walls are provided with collars 7 extending in the direction of the chamber 2, facing each other. The collar 7 is placed at the upper end of the side wall. A locking piece can be placed between two opposite collars 7 to hold the growing substrate in the chamber 2 [0022]], wherein substrate 11 is fixed between a first part 7 of frame 1 and a second part 6 of frame 1 at an elevated position [In FIG. 3, the growing substrate 11 is placed on top of supports 6 in the chamber 2 [0025]] for the purpose of providing a frame holding a growing substrate in which seeds and seedlings are placed configured to securely fasten the growing substrate between a first part and a second part of the frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Lossl to include a frame configured to temporarily or permanently fasten the substrate to the frame fixed between a first part of the frame and a second part of the frame at an elevated position compared with the accommodation area as taught by Kantola because doing so would have provided a frame holding a growing substrate in which seeds and seedlings are placed configured to securely fasten the growing substrate between a first part and a second part of the frame.  
b. Regarding claim 17, Lossl in view of Kantola teaches the climatically sealed climate cell as claimed in claim 16. Lossl further teaches the climate cell is configured to regulate a temperature and/or a relative humidity and/or a carbon dioxide content and/or an oxygen content and/or an air speed inside the climate cell [A particular advantage is that, by using the climate control device, the temperature and/or air humidity and/or carbon dioxide content of the air may optionally be adjusted for each cultivating unit by the program controller [0060]].
c. Regarding claim 23, Lossl in view of Kantola teaches (references to Lossl) the climatically sealed climate cell as claimed in claim 16 wherein substrate 11 is fixed between the first part 7 and the second part 6 completely surrounding the container [the side walls are provided with collars 7 extending in the direction of the chamber 2, facing each other. The collar 7 is placed at the upper end of the side wall. A locking piece can be placed between two opposite collars 7 to hold the growing substrate in the chamber 2 [0022]].
d. Regarding claim 24, Lossl in view of Kantola teaches (references to Lossl) the climatically sealed climate cell as claimed in claim 16 wherein substrate 11 is clamped between the first part and the second part of the frame [the side walls are provided with collars 7 extending in the direction of the chamber 2, facing each other. The collar 7 is placed at the upper end of the side wall. A locking piece can be placed between two opposite collars 7 to hold the growing substrate in the chamber 2 [0022]; [In FIG. 3, the growing substrate 11 is placed on top of supports 6 in the chamber 2 [0025]]. 
e. Regarding claim 26, Lossl in view of Kantola teaches (references to Lossl) the climatically sealed climate cell as claimed in claim 16 having container 6. Lossl further teaches container 6 comprises a base with apertures or a lattice-like base, wherein the substrate 16 lies on the base [The mat support is preferably formed in the shape of the sowing mats and has openings for the roots of the plants [0054] FIGS. 4, 6] and wherein container 6 is disposed in tray-shaped accommodation unit 8 [watering trough (8) with at least one sowing and planting mat (16) arranged above is preferably formed as a drawer unit [0025] FIG. 4].
f. Regarding claim 28, Lossl in view of Kantola teaches (references to Lossl) the climatically sealed climate cell as claimed in claim 16, having container 6. Lossl further teaches the at least two tiers [at least two cultivating units are arranged in the device [0056]; FIG. 1] are formed by essentially annular or circular or part-circular or polygonal platforms disposed one above the other [FIG. 1], wherein a plurality of containers 6 are respectively disposed on a platform.
g. Regarding claim 33, Lossl teaches a cell for cultivating plants comprising a plurality of containers 6 wherein each container comprises an accommodation area with a substrate 16 configured to accommodate plants and/or to accommodate seeds [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]], each container comprises a frame which surrounds the perimeter of the accommodation area [a frame and/or in a panel which preferably are slidably arranged in the device and having corresponding recesses [0018]].
Lossl does not specifically teach the frame comprises the frame is configured to temporarily or permanently fasten to the substrate to the frame, and the substrate is fixed between a first part of the frame and a second part of the frame at an elevated position compared with the accommodation area. Kantola teaches frame 1 comprises a first part 7 and a second part 6, the frame is configured to temporarily or permanently fasten to substrate 11 to the frame [the side walls are provided with collars 7 extending in the direction of the chamber 2, facing each other. The collar 7 is placed at the upper end of the side wall. A locking piece can be placed between two opposite collars 7 to hold the growing substrate in the chamber 2 [0022]], and substrate 11 is fixed between the first part of the frame and the second part of the frame at an elevated position compared with the accommodation area [In FIG. 3, the growing substrate 11 is placed on top of supports 6 in the chamber 2 [0025]] for the purpose of providing a frame holding a growing substrate in which seeds and seedlings are placed configured to securely fasten the growing substrate between a first part and a second part of the frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Lossl to include a frame configured to temporarily or permanently fasten the substrate to the frame, and the substrate is fixed between a first part of the frame and a second part of the frame at an elevated position compared with the accommodation area as taught by Kantola because doing so would have provided a frame holding a growing substrate in which seeds and seedlings are placed configured to securely fasten the growing substrate between a first part and a second part of the frame.
h. Regarding claim 34, Lossl teaches a container for cultivating plants comprising substrate 16 within an accommodation area; a 6 frame which surrounds the perimeter of the accommodation area [a frame and/or in a panel which preferably are slidably arranged in the device and having corresponding recesses [0018]]; and a base 8 extending between the frame and forming a lower boundary of the accommodation area [FIG. 4].
Lossl does not specifically teach the frame is configured to fasten the substrate to the frame, the substrate is fixed between a first part of the frame and a second part of the frame at an elevated position from the base. Kantola teaches frame 1 is configured to fasten to substrate 11 to the frame [the side walls are provided with collars 7 extending in the direction of the chamber 2, facing each other. The collar 7 is placed at the upper end of the side wall. A locking piece can be placed between two opposite collars 7 to hold the growing substrate in the chamber 2 [0022]], and substrate 11 is fixed between the first part of the frame and the second part of the frame at an elevated position from the base [In FIG. 3, the growing substrate 11 is placed on top of supports 6 in the chamber 2 [0025]] for the purpose of providing a frame holding a growing substrate in which seeds and seedlings are placed configured to securely fasten the growing substrate between a first part and a second part of the frame.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Lossl to include a frame configured to fasten the substrate to the frame, and the substrate is fixed between a first part of the frame and a second part of the frame at an elevated position from the base as taught by Kantola because doing so would have provided a frame holding a growing substrate in which seeds and seedlings are placed configured to securely fasten the growing substrate between a first part and a second part of the frame.
i. Regarding claim 35, Lossl in view of Kantola teaches (references to Lossl) the container of claim 34, wherein substrate 16 does not contact base 8 [a mat support (14) is preferably provided, which is formed as a support for at least one sowing mat [0016]].
 j. Regarding claim 36, Lossl in view of Kantola teaches (references to Lossl) the container of claim 34 having substrate 16. Lossl further teaches substrate 16 rests upon base 8 [a mat support (14) is preferably provided, which is formed as a support for at least one sowing mat [0016]; a watering trough (8), above which the sowing mats (16) are arranged [0021]].
k. Regarding claim 37, Lossl in view of Kantola teaches (references to Lossl) the container of claim 34 having base 8. Lossl further teaches base 8 comprises a plurality of apertures [water inlet and/or water outlet (22) [0022]].

8. 	Claims 18, 19, 31, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lossl et al. (US Patent Publication 2018/0317400) in view of Kantola (US Patent Publication 2014/0115960) and Adachi et al. (JP 2008/199899).
a. Regarding claim 18, Lossl in view of Kantola teaches (references to Lossl) the climatically sealed climate cell as claimed in claim 16 having substrate 16 [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]; a mat on which seeds (2) are arranged [0008]]. Lossl in view of Kantola does not specifically teach the substrate is configured as a hydromembrane. Adachi teaches the substrate is configured as a hydromembrane [“hydrogel” means a water-soluble or water-immersed polymer compound having a crosslinked structure or network structure, and water (or a liquid containing water as a main component) which is a dispersion liquid supported by the polymer. A gel containing at least Specifically, a water-absorbing film formed of a hydrogel called “hydromembrane” (manufactured by Meviol Co., Ltd.) is preferable [0019]] for the purpose of providing a water-absorbing film formed of a hydrogel as a water absorbing means roots of the plant placed on the hydrogel film can absorb water from an artificial culture soil as a lightweight substitute for muddy and dirty soil when cleanliness and aesthetics are required.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate cell taught by Lossl in view of Kantola to include a substrate configured as a hydromembrane as taught by Adachi because doing so would have provided a water-absorbing film formed of a hydrogel as a water absorbing means roots of the plant placed on the hydrogel film can absorb water from an artificial culture soil as a lightweight substitute for muddy and dirty soil when cleanliness and aesthetics are required. 
b. Regarding claim 19, Lossl in view of Kantola and Adachi teaches (references to Lossl) the climatically sealed climate cell as claimed in claim 18 wherein the substrate is configured as a membrane 16 permeable to particles of water and/or nutrient particles [a mat on which seeds (2) are arranged and [0009] which is penetrable by the roots [0010]]. Lossl in view of Kantola and Adachi and does not specifically teach a membrane permeable up to a maximum particle size of 5 nm. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate cell taught by Lossl in view of Kantola and Adachi to include a membrane permeable up to a maximum particle size of 5 nm because doing so would have provided sufficient membrane permeability for nutrient particles and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
c. Regarding claim 31, Lossl in view of Kantola and Adachi teaches (references to Lossl) the climatically sealed climate cell as claimed in claim 18 having the substrate configured as a membrane 16 permeable to particles of water and/or nutrient particles [a mat on which seeds (2) are arranged and [0009] which is penetrable by the roots [0010]].  Lossl in view of Kantola and Adachi does not specifically teach a membrane permeable up to a maximum particle size of 2.5 nm. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate cell taught by Lossl in view of Kantola and Adachi to include a membrane permeable up to a maximum particle size of 2.5 nm because doing so would have provided sufficient membrane permeability for nutrient particles and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	d. Regarding claim 32, Lossl in view of Kantola and Adachi teaches (references to Lossl) to  the climatically sealed climate cell as claimed in claim 18, having the substrate is configured as a membrane 16 permeable to particles of water and/or nutrient particles [a mat on which seeds (2) are arranged and [0009] which is penetrable by the roots [0010]].  Lossl in view of Kantola and Adachi does not specifically teach a membrane permeable up to a maximum particle size of 1.5 nm. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate cell taught by Lossl in view of Kantola and Adachi to include a membrane permeable up to a maximum particle size of 1.5 nm because doing so would have provided sufficient membrane permeability for nutrient particles and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

9. 	Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lossl et al. (US Patent Publication 2018/0317400) in view of Kantola (US Patent Publication 2014/0115960) and Buist (US Patent Publication 2011/0030274).
a. Regarding claim 25, Lossl in view of Kantola teaches (references to Kantola) the climatically sealed climate cell as claimed in claim 24 wherein substrate 11 fixed between the first and second parts [the side walls are provided with collars 7 extending in the direction of the chamber 2, facing each other. The collar 7 is placed at the upper end of the side wall. A locking piece can be placed between two opposite collars 7 to hold the growing substrate in the chamber 2 [0022]].
Lossl in view of Kantola does not specifically teach the first part forms a groove and a second part forms a tongue, the first and second parts are connectable via a tongue-and-groove connection, the substrate is fixed between the first and second parts within the tongue-and-groove connection. Buist teaches the first part forms a groove 34 and a second part forms a tongue 32 the first and second parts are connectable via a tongue-and-groove connection [the locking mechanisms 30 may include interlocking tab ends 32 that are received in grooves 34 [0038]], and substrate 14 or 82 is fixed between the first and second parts [permeable membrane provided between the tray 12 and the drainage board 16. One example of a suitable permeable membrane is a filter cloth 14 [0022]] within the tongue-and-groove connection [When the tab end 32 of a locking mechanism 30 is inserted through a cutout 84 and then received in the groove 34, a portion of the filter cloth 82 may become trapped or retained within the locking mechanism 30 [0048]] for the purpose of providing a tray for containing a growing medium and vegetation with the edges of a membrane trapped within a tongue-and-groove locking mechanism to fasten the membrane to the frame to prevent bunching of the membrane and enable a user to create a more uniform, continuous membrane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Lossl in view of Kantola to include the first part forms a groove and a second part forms a tongue, the first and second parts are connectable via a tongue-and-groove connection, the substrate is fixed between the first and second parts within the tongue-and-groove connection as taught by Buist because doing so would have provided a tray for containing a growing medium and vegetation with the edges of a membrane trapped within a tongue-and-groove locking mechanism to fasten the membrane to the frame to prevent bunching of the membrane and enable a user to create a more uniform, continuous membrane. 

10. 	Claims 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lossl et al. (US Patent Publication 2018/0317400) in view of Kantola (US Patent Publication 2014/0115960) and Feuz (US Patent Publication 2008/0236036).
a. Regarding claim 29, Lossl in view of Kantola teaches (references to Lossl) the climatically sealed climate cell as claimed in claim 28, wherein each platform comprises a plurality of mutually separated tracks in which the containers are disposed [FIG. 1] and which the containers can be displaced from an inner part of the platform in the direction of an outer part of the platform [watering trough (8) with at least one sowing and planting mat (16) arranged above is preferably formed as a drawer unit [0025]]. Lossl in view of Kantola does not specifically teach radially orientated tracks. Feuz teaches radially orientated tracks 7 [the wall segments 2 are also suspended from the rails 7 and can be moved in the radial direction [0032]] for the purpose of providing a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Lossl in view of Kantola to include radially orientated tracks as taught by Feuz because doing so would have provided a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks.
b. Regarding claim 30, Lossl in view of Kantola and Feuz teaches (references to Feuz) the climatically sealed climate cell as claimed in claim 29 having tracks 7. Lossl in view of Kantola and Feuz does not specifically teach a distance between two adjacent tracks increases continuously in the radial direction from the inner part of the platform to the outer part of the platform. Feuz teaches a distance between two adjacent tracks 7 increases continuously in the radial direction from the inner part of the platform to the outer part of the platform [the wall segments 2 are also suspended from the rails 7 and can be moved in the radial direction [0032]] for the purpose of providing a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Lossl in view of Kantola and Fuez to include a distance between two adjacent tracks increases continuously in the radial direction from the inner part of the platform to the outer part of the platform as taught by Feuz because doing so would have provided a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks. 

Response to Arguments
11.	Applicant’s arguments from the response filed on 05/19/2022, see pages 7-8, with respect to the rejection of claim 16 under 35 U.S.C 102 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made in view of Kantola (US Patent Publication 2014/0115960).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643


/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643